DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks files March 23, 2022.  Claim 1 is amended.  Claim 19 is new.  Claims 1-19 are pending and rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170055576 A1 (hereinafter BEESON).
Regarding claim 1, BEESON discloses a smoking article with an aerosol-generating portion and a wrapping material (Abstract).  BEESON discloses that the wrapper comprises at least three layers (¶34), wherein peripheral layers comprise paper (Fig. 1, outer layer 94, paper-type material sheet ¶30) and an intermediate layer comprises a non-combustible material (Fig. 1, inner layer, ¶96), and wherein at least the intermediate layer and one of the peripheral layers are provided as a laminate structure (¶30-¶37).
BEESON may not explicitly disclose, but teaches wherein the paper of each or either of the peripheral layers has a basis weight of 25 to 50 g.m-2.  BEESON teaches that the paper can have a basis weight of 20 to 100 gsm (¶34).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 2, modified BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses wherein the laminate structure comprises each of the peripheral layers and the intermediate layer (¶30).
Regarding claim 3, modified BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses wherein the laminate structure comprises the intermediate layer and the peripheral layer which is disposed adjacent to the aerosolizable material in use.  The layers are adjacent to the substrate element 85 (Fig. 1, ¶30)
Regarding claim 4, modified BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses wherein the non-combustible material comprises a metal foil (¶30).
Regarding claim 5, modified BEESON discloses the wrapper according to claim 4, as discussed above.  BEESON further discloses wherein the metal foil comprises aluminum (¶34).
Regarding claim 6, modified BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses wherein the wrapper consists of three layers (¶34).
Regarding claim 7, modified BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses an aerosolizable material (Fig. 1, substrate element 85, ¶30) and the wrapper according to claim 1 wrapped around the aerosolizable material.
Regarding claim 8, modified BEESON discloses the aerosol generating article of claim 7 as discussed above.  BEESON further discloses wherein the aerosolizable material comprises tobacco (¶40).
Regarding claim 9, modified BEESON discloses the aerosol generating article of claim 7 as discussed above.  BEESON further discloses wherein the aerosolizable material is a rod (¶10) of aerosolizable material, and the wrapper circumscribes at least an end of the rod that is distant from a mouth of a user in use.  As illustrated in Fig. 1, the wrapper circumscribes the end of the rod away from the mouth end 18.
Regarding claim 10, modified BEESON discloses the aerosol generating article of claim 9 as discussed above.  BEESON further discloses wherein the wrapper circumscribes at least the rod over at least 25% of a length of the rod.    As illustrated in Fig. 1, the wrapper circumscribes the rod over greater than 25% of the length of the rod.
Regarding claim 11,modified  BEESON discloses the aerosol generating article of claim 7 as discussed above.  BEESON further discloses at least one of a filter (Fig. 1, filter segment 55) or a cooling element.  BEESON discloses a series of perforations (Fig. 1, series of perforations 160, ¶68).  BEESON further discloses the addition of external air-cooled devices i.e. cooling fins (¶83)
Regarding claim 12, modified BEESON discloses the aerosol generating article of claim 11 as discussed above.  BEESON further discloses wherein the aerosol generating article comprises the filter and the cooling element, and wherein the cooling element is arranged between the aerosolizable material and the filter.  The series of perforations 160 are arranged between the aerosolizable material (substrate element 85) and the filter (filter segment 55).
Regarding claim 13, modified BEESON discloses the aerosol generating article of claim 7 as discussed above.  BEESON further discloses a heater (Fig. 1, heat source 40, ¶20).
Regarding claim 14, modified BEESON discloses the aerosol generating article of claim 13 as discussed above.  BEESON further discloses a tobacco heating product (¶40).
Regarding claim 15, modified BEESON discloses the aerosol generating article of claim 13 as discussed above.  BEESON further discloses wherein the heater is a device into which the aerosol generating article is at least partially inserted in use (¶29).
Regarding claim 16, modified BEESON discloses the aerosol generating article according to claim 7 as discussed above.  BEESON further discloses a system comprising an aerosol generating device and the aerosol generating article (Fig. 1, aerosol generation system 99, ¶62).  
Regarding claim 17, modified BEESON discloses a process for making an aerosol generating article comprising wrapping an aerosolizable material in the wrapper according to claim 1.  BEESON discloses the process of making the substrate (¶42, ¶46), forming the sheet (¶50), a process for making laminated paper (¶61), and the assembly of the system (¶64).  Modified BEESON discloses the wrapper of claim 1 as discussed above.
Regarding claim 18, modified BEESON discloses a method of preventing a user lighting or igniting an aerosolizable material in an aerosol generating article, the method comprising wrapping an aerosolizable material in the wrapper according to claim 1.  BEESON discloses a buffer region 110 to reduce the potential scorching or other thermal degradation of portions of the aerosol-generating segment (¶63).  BEESON discloses that the wrapping paper may dissipate or redirect heat to reduce scorching (¶33) to improve taste.  

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over BEESON as applied to claims 1-18 above and in further view of US 4964427 A (hereinafter CASE).
Regarding claim 19, modified BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses wherein the paper of either or each of the peripheral layers is treated with one or more burn-retardant substances.
CASE teaches cigarettes with a cigarette paper comprising a burn retardant.  CASE teaches that the burn retardant, “effects a reduction in the smoulder rate of the smoking material rod.” (Col. 2, lines 42-60).  CASE teaches that the invention is to provide improved low sidestream cigarettes (Col. 1, lines 36-38).  The smoking article will reduce yield of particulate matter, water and nicotine free (PMWNF) and carbon monoxide (Col. 1, lines 54-66).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEESON to treat the paper with a burn retardant as taught in CASE.  Doing so would reduce the smoulder rate of the smoking rod and reduce PMWNF and carbon monoxide in the sidestream of the smoke.

Response to Arguments
Applicant’s arguments, filed March 23, 2022, with respect to the rejections of claims  1-18 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of BEESON under 35 USC 103.
In response to applicant's argument that, “the claimed range is inventive over Beeson since the claimed range provides the technical benefit mentioned above, (to reduce propensity to burn), whereas Beeson is concerned with the distribution of heat and prevention of scorching of the wrapping material,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5105837 A to BARNES which teaches a wrapper for use in cigarettes with a non-burnable paper (abstract).  The paper is treated with a burn retardant (claims 1, 8-12, 16-18, and 20).

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726